I cannot concur in the majority opinion in this case.
It is perfectly clear from the record that the claimant had no intention whatever of becoming a general depositor in the Moravia Bank, and did not in fact become such. He made a specific deposit for a specific purpose, recognized and understood by both the bank and himself. Townsend v. Athelstan Bank, 212 Iowa 1078,237 N.W. 356, and cases cited therein. He drew his check on his account in the Omaha Bank for the sole purpose of securing from the Moravia Bank the certified checks to be used for the one specific purpose of supporting his bid with the state highway commission. As soon as that purpose terminated he did the very thing contemplated and understood by the parties at all times, namely, surrendered said certified checks and immediately endeavored to transfer the funds which had been so turned over to the Bank of Moravia back to the Bank of Omaha, from which they had been taken for this one specific purpose.
I think the bank held the funds on such specific deposit as trustee, under our prior decisions.
Furthermore, I think the claimant clearly comes within not only the purpose and intent but also the clear language of chapter 30 of the Acts of the 43d General Assembly, and that he was entitled to have his claim classified as a preferred claim under said statute.
  Mr. Justice ALBERT joins in this dissent. *Page 1347